Title: To James Madison from Aaron Jordan Booge, 26 February 1816
From: Booge, Aaron Jordan
To: Madison, James


                    
                        New Lebanon County of Columbia N.Y.Febr. 26th 1816
                        
                            My truly & sincerely beloved President
                        
                    
                    You have been called to the Chief Magistracy of the United States in difficult & perilous Times; but You have been made, under the Guidance of a kind Providence, the happy & honoured Instrument of conducting the Nation firmly & wisely through their Difficulties & Dangers to a State of Peace & Safety, a state of Tranquility, Honor & Prosperity. The sincere Thanks & Applauses of every Friend to his Country & every Friend to the Rights of Mankind attend You. The Benefits which our common & beloved Country have received under your Administration will be remembered with Gratitude So long as the History of our Empire Shall last; while a Consciousness of your own Rectitude & Faithfulness will not be among the least of your Rewards. I know that your Time & Attention are devoted to the Concerns of the great Empire over which You preside; yet your Benevolence is such that You are disposed, I am persuaded, to attend even to an Individual so far as is consistant. I therefore give myself Liber[ty] to mention to your Excellency, that I have an ardent Desire, if the Favor can be had, to be a Chaplain in the United States Service. If Chaplains are already Selected I hope there may be a Place for Me in the invalid Core which is to be raised or to be a Chaplain in the military Academy which is to be at Knoxville or to be put into Some other Employment which may be judged Suitable. While I make this humble Request your Excellency will permit Me to observe, that in the Revolution, which I supported to the utmost of my Abilities I lost all my Property, that I have ever been a decided & undeviating Republican, that by supporting the Administration of the late President that worthy & excellent Man Mr. Jefferson & the support I have given the present truely beloved Chief Magistrate of the United States I have drawn upon Me the Hatred & Persecution of those unreasonable & cruel Enemies of our present happy Government the Federalists Clergy and Laity, that they have deprived Me of all professional Means of Supporting myself & a beloved Family. The Governor & a goodly Number of the principal Characters of this State gave me their cordial Recomendation when I was appointed Chaplain in the United States Service, my appointment gave great Satisfaction to all the Republicans who knew Me & I believe my Continuance in the Service would be equally So. The sufferings which have been laid upon Me I could cheerfully bear the Cause in which I Suffered being So good at the Same Time it has been & Still would be a great Consolation to Me under the Wrongs which have been done Me to be noticed & supported by my Friends. There are I Suppose many Children of Soldiers & others who are attached to the Army which are destitute

of the Means of Education these I deeply compassionate & can I be in the Service, I will, in Addition to the Duties of a Chaplain, as a Schoolmaster instruct these faithfully with out any Expence to any one but myself & by being removed at Suitable Times from one Post to another I might Instruct Many. These Considerations are dutifully & respectfully Submitted.
                    It is my humble & fervent Prayer to Almighty God that your Life and Health may be continued many Years, that the remaining Period of your Presidency may be happy to You & happy & profitable to the Community; & that when You retire it may be to the Enjoyment of all needed Good in this Life accompanied with a good Hope of a better Life in the World to come. I Subscribe myself as I really am your Excellencys Sincere Friend
                    
                        
                            Aaron Jordan Booge
                            
                        
                    
                    
                        P.S. I have in very grateful Recollection the kind Attention paid to Me when at Washington by Mrs. Madison. My best Respects wait on observing to her at the Same Time that my little grand Daughter Dolly Madison her Namesake is a fine Child.
                    
                